Citation Nr: 0724228	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for loss of the penis.  

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran had active service from June 1950 to June 1954.

In March 1969, the Board of Veterans' Appeals (Board) denied 
service connection for loss of the penis.  The veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

This matter comes before the Board on appeal from a February 
2005 rating decision of New Orleans, Louisiana, Regional 
Office (RO) which determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for "priapism, removal of 
penis" and denied special monthly compensation based on the 
loss of use of a creative organ.  In July 2007, the veteran 
submitted a Motion to Advance on the Docket.  In July 2007, 
the Board granted the veteran's motion.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for loss of the penis, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of special monthly compensation based on the loss 
of use of a creative organ is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1969, the Board denied service connection for 
loss of the penis.  The 


veteran and his accredited representative were provided with 
copies of the Board's decision.  

2.  The documentation submitted since the March 1969 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the veteran's claim.  


CONCLUSION OF LAW

The March 1969 Board decision denying service connection for 
loss of the penis is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for loss of the penis has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for loss of the penis, the Board observes 
that the RO issued a VCAA notice to the veteran in November 
2004 which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  The November 2004 
VCAA notice was issued prior to the February 2005 RO 
determination from which the instant appeal arises.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2006).  

A.  Prior Board Decision

In March 1969, the Board denied service connection for loss 
of the penis upon its determination that the veteran's 
priapism and associated surgical excision of the penis were 
not shown to have been manifested in or to have otherwise 
originated during active service.  The veteran and his 
accredited representative were provided with copies of the 
Board decision.  

The evidence upon which the Board formulated its decision may 
be briefly summarized.  The veteran's service medical records 
make no reference to priapism, loss of the penis, or any 
other genitourinary abnormalities.  Extracts for the U.S.S. 
Essex's Ship's Deck Log dated in September 1952 reflect that 
the veteran was returned to the ship; charged with striking a 
military policeman; and taken to the sick bay where he was 
diagnosed with multiple abrasions of the body and the head.  
A September 1954 private hospital summary and associated 
clinical documentation relates that the veteran was admitted 
with priapism since the previous evening.  The veteran 
presented a history of having hurt himself the previous night 
while tumbling.  The veteran was diagnosed with 
"priapism-undeter[mined] cause."  A May 1967 written 
statement from C. M. Blauw, M.D., conveys that the veteran 
was treated for priapism in October 1954; was treated and 
recovered from his priapism; and the cause of the condition 
was undetermined.  A May 1967 written statement from C. M. 
Pasquier, Jr., M.D., that the veteran was hospitalized in 
January 1967 with "a typical priapism;" developed extensive 
gangrenous changes of the penis; and subsequently underwent 
amputation of the distal portion of the penis.  The veteran 
presented a history of sustained extensive inservice trauma 
to the abdominal and the vertebral column area during active 
service and experienced one or two possible episodes of 
transient priapism during service and definite episodes of 
transient priapism after service separation.  Dr. Pasquier 
opined that "it is felt from his history that there is some 
possibility that there could have been a cause and effect 
relationship between the history of trauma and the onset of 
these recurrent episodes of priapism."  In a July 1967 
written statement, the veteran advanced that he had been 
beaten all over his body by fellow servicemen using a bar of 
soap wrapped in a towel in September and October 1952 while 
aboard the U.S.S. Essex.  He began to experience priapism 
only after his inservice beatings.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1969 Board decision 
consists of photocopies of the veteran's service medical 
records and service personnel records; a June 2005 VA 
genitourology clinic note; and written statements from the 
veteran.  The June 2005 VA genitourology clinic note states 
the veteran believed that his urologic problems "originated 
from a 'severe' perineal beating he sustained in the early 
1950's while [on] active duty."  The VA physician commented 
that:

Though I can't prove he was beaten, or 
that he had priapism, if the two are 
true, it is easily possible, and maybe 
probable, that they are related 
(particularly since they have close 
temporal relationship) and that his 
beating resulted in all his subsequent 
problems.  

In his October 2004 application to reopen his claim for 
service connection and a March 2007 written statement, the 
veteran reiterated that he had been severely beaten while 
aboard the U.S.S. Essex and subsequently experienced priapism 
as a result.  

In reviewing the additional documentation received since the 
March 1969 Board decision, the Board observes that it is 
essentially cumulative in nature.  The photocopies of the 
veteran's service documentation was previously considered by 
the Board.  The veteran's written statements reiterate his 
prior contentions that he had been beaten during active 
service; sustained trauma to the torso and subsequently 
experienced priapism resulting in the loss of the penis.  The 
June 2005 VA treatment record specifically acknowledges that 
there is no relevant evidence of either inservice perineal 
trauma or priapism and advances the same hypothetical as was 
conveyed by Dr. Pasquier's May 1967 written statement 
previously considered by the Board.  Such documentation 
clearly does not raise a reasonable possibility of 
substantiating any of the veteran's claim.  In light of the 
foregoing, the Board finds that new and material evidence has 
not been received to reopen the veteran's claim of 
entitlement to service connection for loss of the penis.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for loss of the penis is denied.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In reviewing the record, the Board observes that 
the veteran has not been issued a VCAA notice which addresses 
the issue of special monthly compensation based on the loss 
of use of a creative organ.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action: 

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then readjudicate the issue of 
special monthly compensation based on the 
loss of use of a creative organ.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


